 

Exhibit 10.1

 

 [image_001.jpg]

 

October 17, 2018

 

Edward Carr

99 New Street

Metuchen, NJ 08822

 

 

 

Dear Ed:

 

I am pleased to offer you full-time employment as Vice President, Controller
with Abeona Therapeutics Inc. (the “Company”) reporting to Carsten Thiel, CEO,
effective November 26, 2018 (the "Effective Date").

 

Your position will be exempt, and you will be based in our New York office.

 

Employment Status:

 

Your employment at the Employer will be “at will”, meaning that either you or
the Employer may terminate the employment relationship at any time, for any
reason or no reason at all, with or without cause or notice.

 

While the Employer reserves the right from time to time to amend the terms and
conditions of your employment, in its discretion, with or without advance
notice, your at-will status may be amended only by agreement in writing signed
by both you and an authorized officer of the Employer.

 

Compensation:

 

Your annualized base salary of $275,000 (subject to required tax withholdings
and other authorized deductions) will be paid at a semi-monthly rate of
$11,458.33 in accordance with customary payroll practices and procedures,
subject to applicable law. This salary covers all hours worked by exempt
employees. You will receive your semi-monthly pay on the 15th and the last day
of each month.

 

Benefits:

 

You will be eligible to participate in employee benefit plans that the Employer
may establish for similarly situated employees, except to the extent such plans
are duplicative of benefits otherwise provided under any other agreement. Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.

 

These plans are subject to review and change at any point, however, currently we
offer comprehensive health and dental insurance, employer funded short- and
long-term disability insurance and up to 4% employer matching on 401k
contributions.

 

Stock Options:

 

Subject to Board approval, at the first regularly scheduled meeting of our Board
of Directors after the Effective Date you will be granted stock options
("Options") under the Abeona Therapeutics Incentive Plan (the “Plan”) to
purchase 35,000 shares of Abeona common stock. The Option Shares will vest over
a forty-eight (48) month period, with one quarter (25%) of vesting on the
one-year anniversary of the Effective Date and the remaining seventy-five
percent (75%) of the Option Shares vesting in equal monthly installments
thereafter over the remaining thirty-six (36) months, commencing with the first
such month following the first anniversary of the Effective Date, subject to the
Executive’s continued employment with the Company and/or its Affiliates through
to the applicable vesting dates, and subject to the terms and conditions of the
Company’s Equity Incentive Plan.

 



 

 

 

Paid Time Off

 

You will be eligible for 20 (twenty) days of paid time off per year accrued at a
rate in accordance with the Company’s policies from time to time in effect, in
addition to holidays observed by the Company. Paid time off may be taken at such
times and intervals as you shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time.

 

Performance Bonus:

 

During your employment, you may be considered annually for a bonus in addition
to your base salary with a target of 30% of your base salary. Bonus compensation
in any year, if any, will be based on your performance and that of the Company,
in accordance with a general bonus program to be established by the Board’s
Compensation Committee.

 

While you may receive a bonus in one financial year, you may not necessarily
receive a bonus in any subsequent year.

 

Bonus payments do not form part of your salary and will not be included in the
calculations of any termination payments including payments in lieu of accrued
by untaken PTO.

 

Any bonus allocations are conditional on you remaining employed by the Company
on a date such a payment is made. No pro-rated amounts will be payable.

 

Condition of Employment:

 

The offer of employment is contingent on your signing the Company’s standard
Employee Confidentiality, Non-competition, Policy on Insider Trading, Whistle
Blower Policy, Code of Ethics, Proprietary Information Agreement (attached
below, the "Confidentiality Agreement") and an I-9 Employment Verification Form.
You will be required to submit documentation that establishes identity and
employment eligibility in accordance with the US Immigration and Naturalization
requirements, if appropriate. If there are any other agreements of any type that
you are aware of that may impact or limit your ability to perform your job at
the Company, please let us know as soon as possible. In accepting this offer,
you represent and warrant to the Company that you are not subject to any legal
or contractual restrictions that would in any way impair your ability to perform
your duties and responsibilities to the Company, and that all information you
provided to the Company is accurate and complete in all respects.

 

The offer of employment contained in this letter, and your continued employment,
is contingent upon and subject to a satisfactory background and reference check
(which you hereby authorize), including but not limited to a confirmation of
your stated credentials. It will be in the Company’s sole discretion at any time
to determine the scope of the background and reference check, whether and when
to conduct or update such background check and reference check and whether such
check is satisfactory.

 

By accepting this offer, you agree that this letter together with the Employee
Confidentiality, Non-Competition, and Proprietary Information Agreement
represents the complete terms upon which Abeona is offering you employment, that
this offer supersedes any prior written or verbal representations and that you
are not relying on any other representations made to you prior to your signing
this letter.

 

Please acknowledge your acceptance of this offer by returning a signed copy of
this letter. This offer will remain open until October 22, 2018.

 

 

 

  

Formalities aside, we are very excited about having you join our team. Your
skills and experiences are a great match with our goals, and I anticipate you
being a critical part of the company’s success.

 

Very truly yours,

[image_002.jpg]

 

Carsten Thiel

CEO

Abeona Therapeutics Inc.

 

I accept this offer of employment with Abeona Therapeutics and will begin
employment no later than November 26, 2018.

 

 



Signature:   Date:           /s/ Edward Carr   10/19/2018  

 

 

 

 

EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND PROPRIETARY INFORMATION AGREEMENT

 

 

AGREEMENT, effective as of November 26, 2018 between Abeona Therapeutics Inc., a
Delaware corporation (the “Company”), and Edward Carr (the “Employee”).

 

Employee will make full and prompt disclosure to the Company of all inventions,
improvements, modifications, discoveries, methods, technologies, biological
materials, and developments, and all other materials, items, techniques, and
ideas related directly or indirectly to the business of the Company
(collectively, “Intellectual Property”), whether patentable or not, made or
conceived by Employee or under Employee’s direction during Employee’s employment
with the Company, whether or not made or conceived during normal working hours,
or on the premises of the Company.

 

1.        Employee agrees that all Intellectual Property, as defined above,
shall be the sole property of the Company and its assigns, and the Company and
its assigns shall be the sole owner of all patents and other rights in
connection therewith. Employee hereby assigns to the Company any rights Employee
may have or acquire in all Intellectual Property and all related patents,
copyrights, trademarks, trade names, and other industrial and intellectual
property rights and applications therefore, in the United States and elsewhere.
Employee further agrees that with regard to all future developments of
Intellectual Property, Employee will assist the Company in every way that may be
reasonably required by the Company (and at the Company’s expense) to obtain and,
from time to time, enforce patents on Intellectual Property in any and all
countries that the Company may require, and to that end, Employee will execute
all documents for use in applying for and obtaining such patents thereon and
enforcing the same, as the Company may desire, together with any assignment
thereof to the Company or persons designated by the Company, and Employee hereby
appoints the Company as Employee’s attorney to execute and deliver any such
documents or assignments requested by the Company. Employee’s obligation to
assist the Company in obtaining and enforcing patents for Intellectual Property
in any and all countries shall continue beyond the termination of Employee’s
employment with the Company, but the Company shall compensate Employee at a
reasonable, standard hourly rate following such termination for time directly
spent by Employee at the Company’s request for such assistance.

 

2.        Employee hereby represents that Employee has no continuing obligation
to assign to any former employer or any other person, corporation, institution,
or firm any Intellectual Property as described above. Employee represents that
Employee’s performance of all the terms of this Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Employee, in confidence or in trust, prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees not to enter into, any agreement (either written or oral), which
would put Employee in conflict with this Agreement.

 

3.        Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with this
Agreement and/or developed during the term of Employee’s employment with the
Company.

 

4.        Employee understands and agrees that a condition of Employee’s
employment and continued employment with the Company is that Employee has not
brought and will not bring to the Company or use in the performance of
Employee’s duties at the Company any materials or documents rightfully belonging
to a former employer which are not generally available to the public. Employee
may bring such materials and documents to the Company only to the extent that
Employee has obtained written authorization from such former employer for their
possession and use. Accordingly, this is to advise the Company that any
materials and/or documents belonging to a former employer and which are not
generally available to the public that Employee has brought or will bring to the
Company or has used or will use in Employee’s employment are identified in
Exhibit A appended to this Agreement, and as to each such item, Employee
represents that Employee has obtained prior to the effective date of this
Agreement written authorization for their possession and use in Employee’s
employment with the Company.

 



 

 

 

5.        Employee recognizes that the services to be performed by Employee
hereunder are special, unique, and extraordinary and that, by reason of
Employee’s employment with the Company, Employee may acquire Confidential
Information (as hereinafter defined) concerning the operation of the Company,
the use or disclosure of which would cause the Company substantial loss and
damage which could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, Employee agrees that Employee will not (directly
or indirectly) at any time, whether during or after Employee’s employment with
the Company:

 

(i)knowingly use for personal benefit or for any other reason not authorized by
the Company any Confidential Information that Employee may acquire or has
acquired by reason of Employee’s employment with the Company, or;

 

(ii)disclose any such Confidential Information to any person or entity except
(A) in the performance of Employee obligations to the Company hereunder, (B) as
required by a court of competent jurisdiction, (C) in connection with the
enforcement of Employee rights under this Agreement, or (D) with the prior
consent of the Board of Directors of the Company.

 

As used herein, “Confidential Information” includes information with respect to
the facilities and methods of the Company, reagents, chemical compounds, cell
lines or subcellular constituents, organisms, or other biological materials,
trade secrets, and other Intellectual Property, systems, patents and patent
applications, procedures, manuals, confidential reports, financial information,
business plans, prospects, or opportunities, personnel information, or lists of
customers and suppliers; provided, however, that Confidential Information shall
not include any information that is known or becomes generally known or
available publicly other than as a result of disclosure by Employee which is not
permitted as described in clause (ii) above, or the Company discloses same to
others without obtaining an agreement of confidentiality.

 

Employee confirms that all Confidential Information is the exclusive property of
the Company. All business records, papers, documents and electronic materials
kept or made by Employee relating to the business of the Company which comprise
Confidential Information shall be and remain the property of the Company during
the Employee’s employment and at all times thereafter. Upon the termination, for
any reason, of Employee’s employment with the Company, or upon the request of
the Company at any time, Employee shall deliver to the Company, and shall retain
no copies of any written or electronic materials, records and documents made by
Employee or coming into Employee’s possession concerning the business or affairs
of the Company and which comprise Confidential Information.

 

6.        During the term of Employee’s employment with the Company and for one
(1) year thereafter (the “Restricted Period”), the Employee shall not directly
or indirectly, for Employee’s own account or for the account of others, as an
officer, director, stockholder (other than as the holder of less than 1% of the
outstanding stock of any publicly traded company), owner, partner, employee,
promoter, consultant, manager or otherwise participate in the promotion,
financing, ownership, operation, or management of, or assist in or carry on
through proprietorship, a corporation, partnership, or other form of business
entity which is in competition with the Company in the field of RNA interference
(RNAi) (the “Company Business”) within the United States or any other country in
which the Company is conducting or is actively seeking or planning to conduct
the Company Business as of the date of such termination.

 

During the Restricted Period, the Employee shall not, whether for Employee’s own
account or for the account of any other person (excluding the Company): solicit
or contact in an effort to do business with any person who was or is a customer
of the Company during the term of this Agreement or after its termination, or
any affiliate of any such person, if such solicitation or contact is for the
purpose of competition with the Company; or

 

(i)solicit or contact in an effort to do business with any person who was or is
a customer of the Company during the term of this Agreement or after its
termination, or any affiliate of any such person, if such solicitation or
contact is for the purpose of competition with the Company; or

(ii)solicit or induce any of the Company’s employees to leave their employment
with the Company or accept employment with anyone else, or hire any such
employees or persons who were employed by the Company during the preceding 12
months.

 

Nothing herein shall prohibit or preclude the Employee from performing any other
types of services that are not precluded by this Section 6 for any other person.

 



 

 

 

Employee has carefully read and considered the provisions of this Section 7
(including the Restricted Period, scope of activity to be restrained, and the
restriction’s geographical scope) and concluded them to be fair, appropriate and
reasonably required for the protection of the legitimate business interests of
the Company, its officers, directors, employees, creditors, and shareholders.
Employee understands that the restrictions contained in this Section may limit
Employee’s ability to engage in a business similar to the Company’s business,
but acknowledges that Employee will receive adequate and affluent remuneration
and other benefits from the Company hereunder to justify such restrictions.

 

The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship during the
Restricted Period, which notice shall include the name of, the business of, and
the position that Employee shall hold with such other employer.

 

7.        In the event that Employee’s employment is transferred by the Company
to a subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of this Agreement,
be considered as continued employment with the Company, unless Employee executes
an agreement, substantially similar in substance to this Agreement, and until
the effective date of said agreement in any such company for which Employee
becomes employed. It is likewise agreed that no changes in Employee’s position
or title will operate to terminate the provisions of this Agreement unless
expressly agreed to in writing.

 

8.        Upon termination of Employee’s employment for any reason, unless such
employment is transferred to a subsidiary, affiliated or acquiring company of
the Company, Employee agrees to leave with, or return to, the Company all
records, drawings, notebooks, and other documents pertaining to the Company’s
Confidential Information, whether prepared by Employee or others, as well as any
equipment, tools or other devices owned by the Company, that are then in
Employee’s possession, however such items were obtained, and Employee agrees not
to reproduce or otherwise retain any document or data relating thereto.

 

9.        Employee obligations under this Agreement shall survive the
termination of Employee’s employment with the Company regardless of the manner
of, and reason for, such termination, and shall be binding upon Employee’s
heirs, executors, and administrators.

 

10.       Prior to entering the employ of the Company, Employee has lawfully
terminated employment with all previous employers. Employee acknowledges that
this Agreement does not constitute a contract of employment for a term and does
not otherwise imply that the Company will continue his or her employment for any
period of time.

 

11.       As a matter of record, Employee has identified in Exhibit B, appended
to this Agreement, all Intellectual Property relevant to the subject matter of
Employee’s employment with the Company, which has been made or conceived or
first reduced to practice by Employee alone or jointly with others prior to
Employee’s employment with the Company, which Employee desires to exclude from
Employee’s obligations under this Agreement; and Employee represents that such
list is complete. If there is no such list set forth in Exhibit B, Employee
represents that Employee has no such Intellectual Property at the time of
execution of this Agreement.

 

12.       No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

13.       Employee agrees that in addition to any other rights and remedies
available to the Company for any breach or threatened breach by Employee of
Employee’s obligations hereunder, the Company shall be entitled to enforcement
of Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction. In the event of any such breach or
threatened breach by Employee, the Company shall be entitled to recover all of
its reasonably incurred costs and attorney’s fees in enforcing its rights
hereunder.

 

14.       The Company may assign this Agreement to any other corporation or
entity which acquires (whether by purchase, merger, consolidation or otherwise)
all or substantially all of the business and/or assets of the Company. Employee
shall have no rights of assignment.

 



 

 

 

15.       If any provision of this Agreement shall be declared invalid, illegal,
or unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any extent, such provision shall be severed and all
remaining provisions shall continue in full force and effect.

 

16.       Employee hereby acknowledges receipt of the Company’s Confidentiality
Policy.

 

17.       This Agreement shall be effective as of the date set forth below next
to Employee’s signature.

 

18.       This Agreement and the employment offer letter constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.

 

19.       This Agreement shall be governed in all respects by the laws of the
State of Delaware. Each of the Company and Employee (a) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of
Delaware or the United States District Court located in the State of Delaware
for the purpose of any action between the Company and Employee arising in whole
or in part under or in connection with this Agreement, (b) hereby waives, to the
extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other proceeding in any other court other than one of the above-named courts, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court, and (c) hereby agrees not to commence any such action other than
before one of the above-named courts. Notwithstanding the previous sentence, the
Company or Employee may commence any action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.

 

IN WITNESS WHEREOF, Employee has executed this Agreement under seal as of the
date set forth above:

 

ACCEPTED AND AGREED TO BY THE

 



COMPANY:   EMPLOYEE:              [image_003.jpg]         By:     By: /s/ Edward
Carr   Name: Carsten Thiel   Name: Edward Carr   Title: CEO        



 



 

